141 F.3d 1174
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Septimo CLERMONT, Plaintiff-Appellant,v.Jerry KANGAS, Defendant,andPhoenix Memorial Hospital, Defendant-Appellee.
No. 97-15939.D.C. No. CV-95-00306-PGR.
United States Court of Appeals,Ninth Circuit.
Submitted Mar. 10, 1998**.Decided Mar. 17, 1998.

Appeal from the United States District Court for the District of Arizona Paul G. Rosenblatt, District Judge, Presiding.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Septimo Clermont appeals pro se the district court's grant of summary judgment for defendant Phoenix Memorial Hospital1 in his action for employment discrimination pursuant to 42 U.S.C. § 2000e-2 ("Title VII").  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a grant of summary judgment de novo, see Wallis v. J.R. Simplot Co., 26 F.3d 885, 888 (9th Cir.1994), and we affirm.


3
Because Clermont failed to provide specific, substantial evidence that the Hospital's legitimate explanation for his termination was pretextual, the district court's grant of summary judgment on Clermont's Title VII claim was correct.  See Bradley v. Harcourt, Brace & Co., 104 F.3d 267, 270 (9th Cir.1996).


4
We do not reach Clermont's contention that he was terminated because of his disability pursuant to § 504 of the Rehabilitation Act, 29 U.S.C. § 794, because it was raised for the first time on appeal.  See Marx v. Loral Corp., 87 F.3d 1049, 1055 (9th Cir.1996).  Further, there is no merit to Clermont's contention that the district court did not adequately aid him in prosecuting his case.  See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir.1986) (explaining that courts are not required to serve as legal advisors for pro se litigants).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Clermont does not appeal the dismissal of defendant Jerry Kangas